EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 6-8, filed 2021.10.27, with respect to the rejection of claims 1-15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Claims 2 and 11-15 are cancelled via amendment, claims 1 and 3-10 remain.
The objection to the specification is withdrawn.
The invocation of 35 USC 112(f) is moot in view of the claim amendment.


Specification
The disclosure is objected to because of the following informalities: 
At least [0046] of the specification has the following errors regarding 50 and 60. Applicant is urged to review the entire specification as this is provided merely as an example..

    PNG
    media_image1.png
    305
    764
    media_image1.png
    Greyscale
  
Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-10 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1 and 3-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is CN 204610021which discloses valve flap device (figs. 1-2) but does not disclose a centering device providing a radial stop integrally formed as part of the centering device on the support upper side, the centering device which is arranged concentrically with the central axis of the through aperture of the flap support and outside the outer circumference of the cover disk and thus the spring element installed in the spring gap; 3Application No.: 16/844,546Attorney Docket No.: 2017P01495WOUS-CP Reply to Office Action of 7/27/21wherein the radial stop integrally formed as part of the centering device on the support upper side, and the radial stop maintains the spring element in a centered position relative to the central axis of the through aperture of the flap support 

    PNG
    media_image2.png
    907
    691
    media_image2.png
    Greyscale


The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        1/3/2022